                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         ) 2:16-cr-00174-JDL-2
                                              )
RAFAEL BULI,                                  )
                                              )
                                              )
      Defendant.                              )


             ORDER ACCEPTING THE RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE

      United States Magistrate Judge John C. Nivison filed his Recommended

Decision (ECF No. 141) with the Court on October 25, 2019, pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2019), regarding Defendant Rafael Buli’s motion to modify his

federal sentence (ECF No. 140). The time within which to file objections has expired,

and no objections have been filed. The Magistrate Judge provided notice that a

party’s failure to object would waive the right to de novo review and appeal.

      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record, and have made a de novo determination of

all matters adjudicated by the Magistrate Judge’s Recommended Decision. I concur

with the recommendations of the United States Magistrate Judge for the reasons set

forth in his Recommended Decision and determine that no further proceeding is

necessary.
     It is therefore ORDERED that the Recommended Decision (ECF No. 141) of

the Magistrate Judge is hereby ACCEPTED and the Defendant’s motion (ECF No.

140) is DENIED.



     SO ORDERED.

     Dated this 9th day of December, 2019.

                                               /s/ Jon D. Levy
                                        CHIEF U.S. DISTRICT JUDGE
